EXHIBIT 10.9

Heska Corporation
2013 Management Incentive Plan


1.            The Category Percentages for the 2013 MIP are as follows:

 
Title
Heska MIP
Chief Executive Officer
50.0% of base pay
President
35.0% of base pay
Chief Financial Officer
35.0% of base pay
Executive Vice Presidents
35.0% of base pay
Vice Presidents
35.0% of base pay
Managing Directors
25.0% of base pay
Directors
25.0% of base pay


 
2.            The Plan Allocation for the 2013 MIP is as follows:


75% on overall achievement of the Financial Performance Metric ("FPM") and
25% on achievement of Strategic Growth Initiatives ("SGI")


3.           The Key Parameters for the 2013 MIP are as follows:


●  
Pre-MIP Operating Income – 75%

●  
Strategic Growth Initiative Milestone Achievement – 25%, as defined in the
minutes for the May 2013 meeting of the Compensation Committee of the Board of
Directors of Heska Corporation, with the following affiliated weightings:



-  
Growth Initiative A

o  
Succeed in Growth Initiative A for 50% weighting of SGI

o  
Otherwise, 0% weighting of SGI



-  
Growth Initiative B

o  
Succeed in Growth Initiative B for 30% weighting of SGI

o  
Otherwise, 0% weighting of SGI



-  
Growth Initiative C

o  
Succeed in Growth Initiative C for 20% weighting of SGI

o  
Otherwise, 0% weighting of SGI



4.            The Payout Structure for the 2013 MIP is as follows:
 
●  
All FPM MIP Payouts will be "self-funded" by a percentage of Pre-FPM MIP
Operating Income (adjusted for minority interest) (PMOI) in excess of $2,000,000

●  
PMOI in excess of $2,000,000 will be split 50%/50% between FPM MIP and the
Company

●  
For FPM of Pre-FPM MIP Operating Income see the table below

●  
For SGI achievement of milestones, each milestone is a weighted percentage to
equal 100% for SGI (3 total initiatives)

●  
Payouts for each parameter will be calculated independent of the success or
failure of the other parameter




 
 
 
 



●  
Maximum MIP Payout for Proposed 2013 MIP for the financial metric parameter is
paid at $4,738,250 of MPOI at 150% and achievement of the three milestones for
SGI at 100%

●  
In another example, achievement of 50% weighting of the SGI milestones and
$2,912,750 of PMOI would pay MIP of $152,125 for SGI and $456,375 for FPM

●  
Any MIP payment in excess of the Maximum MIP Payout shall be at the sole and
absolute discretion of the Compensation Committee



Heska Corporation
2013 MIP Payout Table ($ unless otherwise noted)
             
Operating
Income
Pre-FPM MIP
Operating
Income
Post-FPM MIP
FPM MIP
Payout
%
FPM
MIP
Amount
SGI
Payout
Amount*
Total
 Payout
Amount
2,000,000
2,000,000
0%
0
304,250
304,250
2,182,550
2,091,275
10%
91,275
304,250
395,525
2,365,100
2,182,500
20%
182,550
304,250
486,800
2,547,650
2,273,825
30%
273,825
304,250
578,075
2,730,200
2,365,100
40%
365,100
304,250
669,350
2,912,750
2,456,375
50%
456,375
304,250
760,625
3,095,300
2,547,650
60%
547,650
304,250
851,900
3,277,850
2,638,925
70%
638,925
304,250
943,175
3,460,400
2,730,200
80%
730,200
304,250
1,034,450
3,642,950
2,821,475
90%
821,475
304,250
1,125,725
3,825,500
2,912,750
100%
912,750
304,250
1,217,000
4,008,050
3,004,025
110%
1,004,025
304,250
1,308,275
4,190,600
3,095,300
120%
1,095,300
304,250
1,399,550
4,373,150
3,186,575
130%
1,186,575
304,250
1,490,825
4,555,700
3,277,850
140%
1,277,850
304,250
1,582,100
4,738,250
3,369,125
150%
1,369,125
304,250
1,673,375
4,738,250+
3,369,125+
Capped
                 
*Assumes 100% achievement of milestones.
   




 
 
 
 
